Powell, J.
1. The evidence, though circumstantial in some respects, was sufficient to authorize the jury to find that the defendant received the money from the plaintiff, a married woman, in payment of the debt of her husband, either with actual knowledge or reasonable cause to believe that it was hers. The case is therefore controlled by Third National Bank v. Poe, 5 Ga. App. 114 (62 S. E. 826). See also Humphrey v. Copeland, 54 Ga. 543.
2. In a ease like that indicated in the foregoing headnote, it is relevant for the plaintiff to prove that the defendant’s agents or officers in charge of the transaction had been notified, shortly prior to the time that the money was paid over, that the husband did not have the money with which to pay the debt, and that if it was paid it would have to be paid with the wife’s money. Judgment affirmed.

Hill, C. J., disqualified.